                                    Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 1 of 19



                               1 David J. Bodney (006065)
                                 bodneyd@ballardspahr.com
                               2 Daniel A. Arellano (032304)
                                 arellanod@ballardspahr.com
                               3 BALLARD SPAHR LLP
                                 1 East Washington Street, Suite 2300
                               4 Phoenix, AZ 85004
                               5 Telephone: 602.798.5400
                                 Facsimile: 602.798-5595
                               6
                                 Scott D. Ponce (admitted pro hac vice)
                               7 scott.ponce@hklaw.com
                                 HOLLAND & KNIGHT LLP
                               8 701 Brickell Avenue, Suite 3300
                                 Miami, FL 33131
                               9 Telephone: 303.374.8500
                                 Facsimile: 305.789.7799
                              10
                              11 Benjamin A. Taormina (admitted pro hac vice)
                                 benjamin.taormina@hklaw.com
                              12 HOLLAND & KNIGHT LLP
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004




                                 515 East Las Olas Boulevard, Suite 1200
     Ballard Spahr LLP




                              13 Fort Lauderdale, FL 33301
                                 Telephone: 354.525.1000
                              14 Facsimile: 954.463.2030
                              15 Attorneys for Defendant Paradigm Treatment
                                 Center, LLC
                              16
                              17                           UNITED STATES DISTRICT COURT
                              18                               DISTRICT OF ARIZONA
                              19 Shanna Sadeh,
                                                                              No. 2:20-cv-01466-GMS
                              20              Plaintiff,
                              21                                              DEFENDANT PARADIGM
                                              vs.                             TREATMENT CENTER, LLC’S
                              22                                              MOTION TO DISMISS THE FIRST
                                 Paradigm Treatment Center, LLC, Chelsea      AMENDED COMPLAINT
                              23
                                 Neumann, M.D. and Chelsea Neumann,
                              24 M.D., Inc.,
                              25              Defendants.
                              26
                              27
                              28
                                     Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 2 of 19



                               1         Defendant Paradigm Treatment Center, LLC (“Paradigm”), pursuant to Rule
                               2 12(b)(6) of the Federal Rules of Civil Procedure, moves for the entry of an Order
                               3 dismissing Plaintiff’s first amended complaint (DE 15-1) with prejudice because it fails to
                               4 state a claim. The grounds for this Motion are:
                               5                                  I.     INTRODUCTION
                               6         There are “high-conflict” divorce and custody proceedings pending in Arizona state
                               7 court between “Mother” and “Father” (as the amended complaint refers to them) (Am.
                               8 Compl., ¶¶13-14, 43). Mother and Father have an adolescent child (the “Adolescent”).
                               9 The state court appointed a therapeutic interventionist to oversee the provision of
                              10 psychological therapy to the Adolescent, and ordered Mother and Father to comply with
                              11 the therapeutic interventionist’s recommendations (Id., ¶¶14-15, 22). The therapeutic
                              12 interventionist recommended that the Adolescent receive therapy from Plaintiff (Id., ¶¶22-
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 23, 25-26). Plaintiff is a former attorney who now works as a psychologist (Id., ¶¶5-6).
                              14         After a few months of receiving treatment, Plaintiff and the therapeutic
                              15 interventionist determined that the Adolescent would be better served by residential
                              16 treatment (Id., ¶¶40-43). Plaintiff selected Paradigm to provide the residential treatment
                              17 (Id., ¶43). Paradigm “owns and operates adolescent treatment centers in California which
                              18 specialize in the diagnosis, management, and treatment of behavioral issues, substance
                              19 abuse and other such addictions, as well as mental health and behavioral disorders affecting
                              20 youth” (Id., ¶8). The Adolescent received residential treatment at Paradigm’s facility in
                              21 Malibu, California from July 15, 2019 through August 23, 2019 (Id., ¶¶45, 67). After the
                              22 Adolescent was discharged from Paradigm’s facility, Plaintiff resumed providing therapy
                              23 to the Adolescent (Id., ¶67).
                              24         On August 29, 2019, Paradigm sent an email to Plaintiff and the therapeutic
                              25 interventionist (Dr. Mellen) to which a letter was attached (Id., ¶29). The therapeutic
                              26 interventionist had the responsibility of reporting “the family member’s (sic) diagnoses,
                              27 functioning, goals, and progress (or lack of progress) to [the] Family Court” (Id., ¶25). The
                              28 email from Paradigm said:

                                                                               2
                                       Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 3 of 19



                               1                 Hello Dr. Sadeh and Dr. Mellen,
                               2                 We hope that you received [the Adolescent’s] inquired files from
                                                 Paradigm via Dr. Sadeh’s fax. We also ask that you please forward
                               3                 the attached letter to the judge along with your findings. The parents
                                                 are notified of our suggested letter to the judge as well.
                               4
                                                 Best,
                               5                 Paradigm Team
                               6
                                   (Id., ¶69).
                               7
                               8          The letter that was attached to the email was addressed “[t]o the judge presiding
                               9 over the family court proceedings for [the Adolescent]” (the “Letter”) (Am. Compl., ¶¶2,
                              10 69; Exhibit 1).1 The Letter is printed on Paradigm’s letterhead and is signed by Defendant
                              11 Chelsea Neumann, M.D., who is a psychiatrist and the medical director of Paradigm’s
                              12 facility in Malibu (Am. Compl., ¶9).
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13          In the Letter, Dr. Neumann provided her visual and clinical observations regarding
                              14 the Adolescent; her professional opinion regarding the quality of the therapy that Plaintiff
                              15 was providing to the Adolescent and its effect on the Adolescent; and the type of therapy
                              16 Dr. Neumann believed would most benefit the Adolescent on a going-forward basis (Ex.
                              17 1). The Letter also recommended that the Arizona court appoint a guardian ad litem and
                              18 attorney for the Adolescent to advocate for her best interests (Id.). After reading the Letter,
                              19 the state court judge said that its contents were “very disturbing” and the judge “ordered”
                              20 Plaintiff to stop providing therapy to the Adolescent (Am. Compl., ¶76).
                              21          Plaintiff initiated this litigation by filing her initial complaint, which alleged that
                              22 five specific statements in the Letter were false and defamed her (DE 1-1 (ECF pages 5-11
                              23 of 22)). On the basis of those allegedly defamatory statements in the Letter, the three-count
                              24
                              25   1
                                   The amended complaint quotes parts of the Letter, but not the entirety of the Letter, and
                              26 the Letter is not attached to the complaint. Paradigm has attached a redacted copy of the
                                 Letter (and the cover email) to this Motion. Fed. R. Civ. P. 5.2(a). It is appropriate for
                              27 Paradigm to attach the Letter to this Motion – and for the Court to consider it – because
                                 the Letter is a document “whose contents are alleged in a complaint and whose authenticity
                              28
                                 no party questions, but which [is] not physically attached to the [plaintiff's] pleading.” See
                                 Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (internal quotation marks omitted).
                                                                              3
                                      Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 4 of 19



                               1 initial complaint purported to state claims for defamation per se, false light invasion of
                               2 privacy, and tortious interference. Paradigm moved to dismiss the initial complaint
                               3 because each claim is barred by Arizona’s litigation privilege (DE 10).
                               4         Instead of responding to the motion to dismiss, Plaintiff filed the amended
                               5 complaint, as permitted by Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure. The
                               6 amended complaint repeats the initial complaint’s allegations that there are five specific
                               7 statements in the Letter that are false and defame Plaintiff (Am. Compl., ¶¶2, 92-97). This
                               8 time, though, Plaintiff alleges that there also are oral and written statements that are false
                               9 and defame her (Id., ¶¶2, 119, 121).
                              10         The amended complaint contains three counts. The first count is for defamation per
                              11 se and alleges that “Defendants published false and defamatory statements about
                              12 [Plaintiff’s] professional services verbally and in writing” (Id., ¶119). The second count is
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 for false light invasion of privacy and mentions only the Letter (Id., ¶120) (“The Letter
                              14 represented in false light [Plaintiff’s] involvement in Adolescent’s case in many ways
                              15 . . . .”). The third count is for tortious interference, and alleges that “Defendants’
                              16 defamatory comments, in writing and orally, intentionally and improperly interfered with
                              17 [Plaintiff’s] business relationships” (Id., ¶121). Each claim should be dismissed with
                              18 prejudice.
                              19                                     II.    ARGUMENT
                              20 A.      PLAINTIFF’S CLAIMS, TO THE EXTENT THEY ARE PREMISED UPON
                              21         THE LETTER, ARE BARRED BY ARIZONA’S LITIGATION PRIVILEGE.
                              22         The Arizona court presiding over Mother’s and Father’s divorce proceedings
                              23 implemented a psychological therapy plan for the Adolescent. Paradigm was part of that
                              24 court-ordered treatment plan, as was Plaintiff. At the conclusion of Paradigm’s treatment
                              25 of the Adolescent, Paradigm sent the Letter to Plaintiff and the therapeutic interventionist,
                              26 and asked them to deliver it to the presiding judge, to whom the Letter was addressed.
                              27 Paradigm also provided a copy of the Letter to Mother and Father, who were the litigants
                              28 in the divorce proceedings (and also the minor-Adolescent’s parents).

                                                                                4
                                     Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 5 of 19



                               1          The Letter set out Paradigm’s medical director’s visual and clinical observations of
                               2 the Adolescent; her professional opinion regarding the quality of the therapy that Plaintiff
                               3 was providing to the Adolescent and its effect on the Adolescent; and the type of therapy
                               4 that the medical director believed would most benefit the Adolescent in the future. The
                               5 amended complaint alleges that certain statements in the Letter give rise to claims for
                               6 defamation per se, false light, and tortious interference.
                               7          The claims should be dismissed with prejudice because they are barred by Arizona’s
                               8 litigation privilege, which is an “absolute privilege” that immunizes communications made
                               9 in connection with judicial proceedings. Green Acres Tr. v. London, 688 P.2d 617, 621
                              10 (Ariz. 1984); see also Restatement (Second) of Torts § 588 (“A witness is absolutely
                              11 privileged to publish defamatory matter concerning another in communications
                              12 preliminary to a proposed judicial proceeding or as a part of a judicial proceeding in which
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 he is testifying, if it has some relation to the proceeding.”). The absolute privilege protects
                              14 “the fearless prosecution and defense of claims which leads to complete exposure of
                              15 pertinent information for a tribunal’s disposition.” Green Acres, 688 P.2d at 621.
                              16          The privilege “protects judges, parties, lawyers, witnesses and jurors,” id., and it
                              17 “extends to ‘reports, consultations, and advice’ that are relevant to litigation and are
                              18 prepared ‘as preliminary steps in the institution or defense of a case,’” Yeung v. Maric, 232
                              19 P.3d 1281, 1284 (Ariz. App. 2010) (quoting Darragh v. Superior Court (Michael), 900
                              20 P.2d 1215, 1218 (Ariz. App. 1995)). “The defense is absolute in that the speaker’s motive,
                              21 purpose or reasonableness in uttering a false statement do not affect the defense.” Green
                              22 Acres, 688 P.2d at 621. The application of the privilege is a question of law that is properly
                              23 raised in a motion to dismiss where its applicability is apparent from the pleadings. Id.
                              24          To fall within the privilege, the communication “must relate to, bear on or be
                              25 connected with the proceeding.” Id. The content “need not be ‘strictly relevant,’ but need
                              26 only have ‘some reference to the subject matter of the proposed or pending litigation.” Id.
                              27 (quoting Restatement (Second) of Torts § 586 cmt. c). Arizona courts regularly recognize
                              28 the privilege. See Drummond v. Stahl, 618 P.2d 616, 619 (Ariz. App. 1980); Yeung, 232

                                                                                5
                                       Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 6 of 19



                               1 P.3d at 1283-84; W. Techs., Inc. v. Sverdrup, 739 P.2d 1318, 1321-22 (Ariz. App. 1986);
                               2 Lory v. Federal Ins. Co., 122 F. App’x 314, 318 (9th Cir. 2005) (quoting Green Acres, 688
                               3 P.2d at 621) (applying Arizona law).
                               4          The litigation privilege applies not only to claims for defamation, such as the one
                               5 Plaintiff asserts in the first count of the amended complaint, but also to claims for false
                               6 light invasion of privacy and tortious interference, such as the ones Plaintiff asserts in the
                               7 second and third counts of the amended complaint. See Yeung, 232 P.3d at 1284 (“This
                               8 privilege also applies to any matter that constitutes a false light invasion of privacy.”);
                               9 Drummond, 618 P.2d at 619 (applying the litigation privilege to a claim for tortious
                              10 interference). The facts alleged in the amended complaint satisfy each and every element
                              11 that is necessary to establish the applicability of the privilege and, thus, the amended
                              12 complaint’s failure to state a claim.
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13          First, Paradigm was a participant in legal proceedings because it was part of the
                              14 court-ordered therapy plan for the Adolescent that the state court implemented as part of
                              15 Mother’s and Father’s divorce proceedings. 2 See Green Acres, 688 P.2d at 621 (“In the
                              16 area of absolute privileges one of the most common is that involving the participant in
                              17 judicial proceedings. . . . The privilege protects judges, parties, lawyers, witnesses and
                              18 jurors.”).
                              19          Additionally, Paradigm was acting as a witness in providing the state court with its
                              20 factual observations and professional opinions regarding the past and future course of the
                              21 Adolescent’s therapy under the state court’s plan. See Restatement (Second) of Torts
                              22 § 588 (“A witness is absolutely privileged to publish defamatory matter concerning another
                              23 in communications preliminary to a proposed judicial proceeding or as a part of a judicial
                              24 proceeding in which he is testifying, if it has some relation to the proceeding.”); Yeung,
                              25 232 P.3d at 1284 (holding that the privilege “extends to ‘reports, consultations, and advice’
                              26 that are relevant to litigation” (quoting Darragh, 900 P.2d at 1218)).
                              27
                                   2
                                    Although it is not necessary for the applicability of the privilege, it is worth noting that
                              28
                                   Plaintiff also was a participant in the legal proceedings because she, too, was part of the
                                   court-ordered therapy plan.
                                                                                 6
                                     Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 7 of 19



                               1          Second, Paradigm sent the Letter in connection with the divorce proceedings
                               2 because the Letter (a) was addressed to the presiding judge, (b) was sent to Plaintiff and
                               3 the therapeutic interventionist with a request that they deliver it to the judge along with
                               4 Plaintiff’s findings, (c) was also sent to Mother and Father because they were parties in the
                               5 proceedings (and the Adolescent’s parents), and (d) was acted upon by the presiding judge.
                               6 See Green Acres, 688 P.2d at 621 (“In order to fall within the privilege, the defamatory
                               7 publication must relate to, bear on or be connected with the proceeding.”).
                               8          Third, although the privilege’s relevancy requirement is not strict, the Letter was
                               9 nevertheless “strictly relevant” to the judicial proceedings – and to Paradigm’s role in those
                              10 proceedings – because the Letter set out Paradigm’s medical director’s visual and clinical
                              11 observations of the Adolescent; her professional opinion regarding the quality of the
                              12 therapy that Plaintiff was providing to the Adolescent and its effect on the Adolescent; and
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 the type of therapy that the medical director believed would most benefit the Adolescent
                              14 in the future and that the Arizona court should implement. See Green Acres, 688 P.2d at
                              15 621 (“The defamatory content of the communication need not be strictly relevant, but need
                              16 only have some reference to the subject matter of the proposed or pending litigation.”)
                              17 (internal quotation marks omitted). The Letter also recommended that the Arizona court
                              18 appoint a guardian ad litem and attorney for the Adolescent to advocate for her best
                              19 interests.
                              20          Finally, the amended complaint’s allegations that Paradigm was acting to protect a
                              21 financial interest (¶90) or out of malice toward Plaintiff (¶¶106, 119) are of no consequence
                              22 because “[t]he defense is absolute in that the speaker's motive, purpose or reasonableness
                              23 in uttering a false statement do not affect the defense.” See Green Acres, 688 P.2d at 621.
                              24          The amended complaint should be dismissed with prejudice because each of the
                              25 claims it purports to assert are barred by the litigation privilege.
                              26
                              27
                              28

                                                                                 7
                                       Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 8 of 19



                               1 B.       PLAINTIFF’S CLAIMS, TO THE EXTENT THEY ARE PREMISED UPON
                               2          STATEMENTS OTHER THAN THE LETTER, SHOULD BE DISMISSED
                               3          WITH PREJUDICE.
                               4          Plaintiff has chosen to tie all of three of her claims to the publication of allegedly
                               5 false and defamatory statements, such that if the underlying statements are not false and
                               6 defamatory, then all three of Plaintiff’s claims fail. Whereas the initial complaint was
                               7 premised solely upon statements contained in the Letter, the amended complaint appears
                               8 to rely upon statements in the Letter and other statements, including oral statements. See
                               9 Am. Compl., ¶119 (“Defendants published false and defamatory statements about
                              10 [Plaintiff’s] professional services verbally and in writing . . . .”); ¶120 (“Plaintiff
                              11 incorporates by reference paragraphs 1 - 118 herein. The Letter represented in false light
                              12 [Plaintiff’s] involvement in Adolescent’s case in many ways . . . .”); ¶121 (“Defendants’
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 defamatory comments, in writing and orally, intentionally and improperly interfered with
                              14 [Plaintiff’s] business relationships.”).3
                              15          As shown above, Plaintiff’s claims, to the extent they are premised upon allegedly
                              16 false and defamatory statements contained in the Letter, are barred by the litigation
                              17 privilege. As will be shown in this section, Plaintiff’s claims – to the extent they are
                              18 premised upon statements other than the Letter – fail to state a claim because the amended
                              19 complaint does not identify any actionable false and defamatory statements.
                              20          1.     The Amended Complaint Does Not Sufficiently Identify Any Allegedly
                              21          Defamatory Statements Other Than Those In The Letter.
                              22          It is well-settled that a plaintiff must plead factual detail supporting each element of
                              23 a claim—conclusory statements are decidedly insufficient. “A pleading that offers ‘labels
                              24 and conclusions’ or a ‘formulaic recitation of the elements of a cause of action will not do.’
                              25 Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
                              26   3
                                   The third count incorporates by reference the allegations contained in paragraphs 1
                              27 through 44 (Am. Compl., ¶121). The only communication identified in any of those
                                 paragraphs is the Letter, which obviously is a written communication. In light of the third
                              28
                                 count’s reference to oral communications, it is possible (and probably likely) that Plaintiff
                                 intended to incorporate by reference more than the first forty-four paragraphs.
                                                                              8
                                     Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 9 of 19



                               1 enhancement.’” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic
                               2 Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)) (internal citations omitted) (brackets in
                               3 original). “[T]he tenet that a court must accept as true all of the allegations contained in a
                               4 complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a
                               5 cause of action, supported by mere conclusory statements, do not suffice.” See Iqbal, 556
                               6 U.S. at 678.
                               7          As applied in the context of allegedly defamatory statements, this means that a
                               8 plaintiff is required to plead, among other things, who made the statements that he or she
                               9 is suing upon, the content of each such statement, and why each statement is false. See
                              10 e.g., Snyder v. HSBC Bank, USA, N.A., 913 F.Supp.2d 755, 778 (D. Ariz. 2012); Riley v.
                              11 City of Prescott, Arizona, 2012 WL 512671, at *8 (D. Ariz. Feb. 16, 2012); Hedges
                              12 Industrial Enterprises, Inc. v. Rio Tinto PLC, 2010 WL 2662270, at *7 (D. Ariz. July 1,
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 2010).
                              14          Plaintiff has failed to state a claim because each count contains conclusory
                              15 references to allegedly defamatory oral and written statements, but, apart from the Letter,
                              16 the amended complaint does not identify any such statements. To the extent that Plaintiff’s
                              17 claims are premised upon statements other than those in the Letter, the amended complaint
                              18 should be dismissed because it does not sufficiently identify those statements.
                              19          2.    The Litigation Privilege Bars Claims Premised Upon Other Statements
                              20          Because All Of The Conduct Attributed To Paradigm Was Undertaken In The
                              21          Course Of The State Court’s Therapy Program.
                              22          Putting aside the amended complaint’s failure to identify allegedly false and
                              23 defamatory statements other than the Letter, all of the conduct that the amended complaint
                              24 attributes to Paradigm was undertaken in connection with the therapy being provided to
                              25 the Adolescent as part of the state court’s therapy plan. Thus, to the extent the amended
                              26 complaint identifies the “other” statements Plaintiff is suing upon, Plaintiff’s claims are
                              27 barred by the litigation privilege.
                              28          The litigation privilege is broad: the judicial proceedings in relation to which it

                                                                                9
                                    Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 10 of 19



                               1 applies “include all proceedings in which an officer or tribunal exercises judicial
                               2 functions.” Restatement (Second) of Torts § 588 cmt. d. Further, “the privilege ‘extends
                               3 to every step in the judicial proceeding until final disposition.’” W. Techs., 739 P.2d at
                               4 1322 (quoting W. Prosser & W. Keeton, The Law of Torts § 114 at 819 (5th ed. 1984)). It
                               5 also extends to extra-judicial communications so long as the content and “the recipient of
                               6 the extra-judicial communication have some relationship to the proposed or pending
                               7 judicial proceedings.” Green Acres Tr., 688 P.2d at 622.
                               8          The amended complaint acknowledges that Paradigm provided treatment for the
                               9 Adolescent only as part of a court-ordered therapy plan that Dr. Mellen, as the court-
                              10 appointed therapeutic interventionist, was responsible for managing (Am. Compl., ¶¶14-
                              11 15, 25, 45-46.) The state court’s order went so far as to prohibit the parents from engaging
                              12 any therapist without Dr. Mellen’s or the court’s consent (Id., ¶15), and Dr. Mellen’s
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 recommendation that the Adolescent be discharged from Paradigm was itself presented to
                              14 the court (Id., ¶65).
                              15          Paradigm’s delivery of services was thus a concrete step in a process over which the
                              16 state court “exercised judicial functions,” Restatement (Second) of Torts § 588 cmt. d, by
                              17 virtue of approving and managing the engagement through its court-appointed therapeutic
                              18 interventionist.    As a result, Paradigm was privileged in communicating about the
                              19 Adolescent’s treatment to persons involved in the proceedings, as both the content and
                              20 recipient of such communications would bear “some relationship to the proposed or
                              21 pending proceeding.” Green Acres Tr., 688 P.2d at 622. Paradigm’s statements about the
                              22 Adolescent’s treatment to participants in the proceedings – including the Adolescent, her
                              23 parents, and her providers – are absolutely privileged
                              24          3.     If Paragraphs 70 Through 75 Are The “Other” Statements, Then They
                              25          Are Incapable Of Supporting Plaintiff’s Claims.
                              26          It is possible that Plaintiff intends that paragraphs 70 through 75 of the amended
                              27 complaint are the allegations identifying the “other” statements upon which her claims are
                              28 based. If those are, indeed, the other statements on which Plaintiff is suing, then her claims

                                                                               10
                                    Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 11 of 19



                               1 fail.
                               2                 i.     Paragraph 70 – Not Providing Appropriate Treatment.
                               3          Paragraph 70 of the amended complaint alleges that “Paradigm” told the Adolescent
                               4 that Plaintiff “was not providing [the Adolescent] with appropriate treatment.” This
                               5 allegation fails at the outset because it does not identify who at Paradigm supposedly made
                               6 the statement. The amended complaint specifically identifies numerous people associated
                               7 with Paradigm (¶¶43, 46, 58, 60), yet the amended complaint is notably vague when it
                               8 comes to identifying who supposedly made this statement. This is crucially important
                               9 because a principal or employer is not automatically liable for allegedly defamatory
                              10 statements made by all of its agents and employees. See, e.g., Wichansky v. Zowine, 150
                              11 F.Supp.3d 1055, 1075 (D. Ariz. 2015).
                              12          Additionally, this allegation does not support Plaintiff’s claims because
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 “Paradigm’s” views regarding the quality of Plaintiff’s services – that Plaintiff “was not
                              14 providing [the Adolescent] with appropriate treatment” – is non-actionable opinion. See,
                              15 e.g., Partington v. Bugliosi, 56 F.3d 1147, 1153, 1157-58 (9th Cir. 1995) (involving
                              16 statements that an attorney “provided inadequate representation to his client” and holding
                              17 that statements of opinion regarding the quality of professional services are non-actionable
                              18 because there is no objective means by which to measure or prove their truth or falsity);
                              19 Gardner v. Martino, 563 F.3d 981, 986-87 (9th Cir. 2009) (addressing the distinction
                              20 between actionable statements of fact and non-actionable opinion); Turner v. Devlin, 848
                              21 P.2d 286, 292 (Ariz. 1993) (holding that a defendant’s subjective characterization of a
                              22 plaintiff’s conduct is not actionable where there is no benchmark by which to judge the
                              23 statement’s accuracy). Indeed, as if to prove the subjective nature of opinions regarding
                              24 the quality of professional services, Plaintiff alleges that she has an “expert opinion letter”
                              25 from someone who believes that Plaintiff provided appropriate treatment (Am. Compl.,
                              26 ¶118).
                              27          The allegation in paragraph 70 is insufficient to support Plaintiff’s claims.
                              28

                                                                                11
                                    Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 12 of 19



                               1                 ii.    Paragraph 71 – Showing The Adolescent The Letter
                               2          Paragraph 71 of the amended complaint alleges that “Paradigm showed [the
                               3 Adolescent] the Letter.” This allegation cannot support Plaintiff’s claims because of the
                               4 litigation privilege. The Adolescent was the subject of Mother’s and Father’s custody
                               5 proceedings, and was a subject of the therapy plan that the state court implemented as part
                               6 of those proceedings. Showing the Adolescent the Letter that was being submitted to the
                               7 judge who would be making decisions regarding the Adolescent’s therapy and life – not to
                               8 mention discussing with the Adolescent the progress and efficacy her therapy – is protected
                               9 by the litigation privilege.
                              10          Indeed, Plaintiff states that she, too, explained to the Adolescent the range of options
                              11 and “type of actions” available to the state court judge and how those options were affected
                              12 by the progress and efficacy of the therapy (Am. Compl., ¶94). The allegation in paragraph
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 71 is insufficient to support Plaintiff’s claims.
                              14                 iii.   Paragraph 72 – Plaintiff’s Therapy Notes
                              15          Paragraph 72 of the amended complaint alleges that “Paradigm” showed the
                              16 Adolescent summaries of clinical notes about Adolescent” that were written by Plaintiff
                              17 (emphasis added). To be actionable, a false and defamatory statement must be “of and
                              18 concerning” the plaintiff. See, e.g., Ultimate Creations, Inc. v. McMahon, 515 F.Supp.2d
                              19 1060, 1064 (D. Ariz. 2007) (granting motion to dismiss); Hansen v. Stoll, 636 P.2d 1236,
                              20 1240 (Ariz. App. 1981); Peagler v. Phoenix Newspapers, Inc,, 560 P.2d 1216, 1222 (Ariz.
                              21 1977) (holding that an allegedly defamatory statement must be “concerning” the plaintiff).
                              22          Plaintiff alleges in this paragraph that the notes Paradigm showed to Adolescent
                              23 were “about Adolescent.” Because the notes were about Adolescent – and not “of and
                              24 concerning” Plaintiff – they cannot support Plaintiff’s claims. What’s more, this paragraph
                              25 alleges that the notes were written by Plaintiff. There are no allegations in the amended
                              26 complaint explaining how Paradigm could be held liable for statements written by Plaintiff.
                              27 Nor is there any allegation that anything in Plaintiff’s summaries was untrue.               See
                              28 Godbehere v. Phoenix Newspapers, Inc., 783 P.2d 781, 787 (Ariz. 1989) (“To be

                                                                                 12
                                    Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 13 of 19



                               1 defamatory, a publication must be false . . . .”). The allegation in paragraph 72 is
                               2 insufficient to support Plaintiff’s claims.
                               3                 iv.    Paragraph 73 – Adolescent Should Not Live With Father
                               4          Paragraph 73 of the amended complaint alleges that “Paradigm” told the Adolescent
                               5 that “she should not be living with her Father after her discharge.” This allegation cannot
                               6 support a Plaintiff’s claims because a statement regarding whether the Adolescent should
                               7 live with Mother or Father following discharge from the residential treatment is not of and
                               8 concerning Plaintiff. See, e.g., Ultimate Creations, 515 F.Supp.2d at 1064.
                               9                 v.     Paragraph 74 – A Doctor Heard What Happened In This Case.
                              10          Paragraph 74 alleges that when Plaintiff spoke to “Dr. Beaumont at Phoenix
                              11 Children’s Hospital to consult about Adolescent’s first medical appointment without
                              12 Mother[,] Dr Beaumont informed [Plaintiff] that Dr. Neumann [the medical director at
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 Paradigm’s Malibu facility] had called [Dr. Beaumont] and that [Dr. Beaumont] had heard
                              14 ‘what happened’ in this case.” This allegation cannot support Plaintiff’s claims because it
                              15 does not sufficiently plead the making of a false and defamatory statement. See e.g., Iqbal,
                              16 556 U.S. at 678; Snyder, 913 F.Supp.2d at 778; Riley, 2012 WL 512671, at *8; Hedges
                              17 Industrial, 2010 WL 2662270, at *7.
                              18          For example, this paragraph alleges that Dr. Neumann told Dr. Beaumont “’what
                              19 happened’ in this case.” What is “this case”? Is it the litigation between Mother and
                              20 Father? Is it the history of the provision of therapy to Adolescent? In either scenario, what,
                              21 if anything, did Dr. Neumann say about Plaintiff? And, if anything was said, what makes
                              22 it false and defamatory? The allegation in paragraph 74 is insufficient to support Plaintiff’s
                              23 claims. See e.g., Iqbal, 556 U.S. at 678; Snyder, 913 F.Supp.2d at 778; Riley, 2012 WL
                              24 512671, at *8; Hedges Industrial, 2010 WL 2662270, at *7.
                              25                 vi.    Paragraph 75 – Paradigm’s Medical Record
                              26          Paragraph 75 of the amended complaint alleges that
                              27
                                                 [a] Paradigm medical record dated 9/3/2019 signed by Dr. Neumann
                              28
                                                 documented her investigation into whether Mother had MBP
                                                 [Munchasen By Proxy] (e.g., “Dr. Carlson had no concerns about
                                                                             13
                                    Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 14 of 19



                               1                believing [Mother] was intentionally harming [Adolescent]” and “Dr.
                                                Beaumont denied concerns regarding Factitious disorder imposed on
                               2
                                                another from mother to [Adolescent].”) Dr. Neumann specifically
                               3                noted that she informed Dr. Beaumont of “discharge
                                                recommendations including concerns regarding separation from
                               4                mother and recommendations to continue gun safety monitoring while
                               5                living with father.” Dr. Neumann also noted that she was continuing
                                                to communicate with Mother after Adolescent was discharged.
                               6
                               7 That allegation does not support Plaintiff’s claims because it does not identify any
                               8 statement of and concerning Plaintiff, much less a false and defamatory one. See, e.g.,
                               9 Ultimate Creations, 515 F.Supp.2d at 1064. The allegation in paragraph 75 is insufficient
                              10 to support Plaintiff’s claims.
                              11 C.      THE COUNT FOR FALSE LIGHT INDEPENDENTLY FAILS TO STATE

                              12         A CLAIM.
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13         The second count in the amended complaint purports to state a claim for “false light”

                              14 (Am. Compl., ¶120) Although Plaintiff refers to it by that diminutive name, the tort is
                              15 more formally and fully known as false light invasion of privacy. See, e.g., Godbehere,
                              16 783 P.2d at 784. Regardless of whether this claim is based on the Letter or “other”
                              17 statements – and putting aside, for now, the fatal obstacles addressed above – Plaintiff
                              18 cannot state a claim for false light invasion of privacy.
                              19         This tort is one of the privacy-related claims that Arizona recognizes. See id. A

                              20 claim for false light exists where, among other things, the defendant publishes private
                              21 information regarding the plaintiff. See id. at 789 (“Additional protection for free speech
                              22 comes from the principle that protection for privacy interests generally applies only to
                              23 private matters.”). Here, the amended complaint does not allege that Paradigm published
                              24 information relating to Plaintiff’s private matters. Instead, the amended complaint alleges
                              25 that Paradigm published information relating to Plaintiff’s performance and conduct in
                              26 connection with the therapy plan that was mandated, implemented, and overseen by the
                              27 state court. See, e.g., Am. Compl., ¶120; Ex. 1. Commenting upon Plaintiff’s performance
                              28 and conduct in providing court-ordered services is the opposite of publishing information

                                                                               14
                                     Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 15 of 19



                               1 relating to Plaintiff’s private affairs. Plaintiff’s claim for false light invasion of privacy
                               2 should be dismissed with prejudice.
                               3 D.       THE COUNT FOR TORTIOUS INTERFERENCE INDEPENDENTLY
                               4 FAILS TO STATE A CLAIM.
                               5          The third count of the amended complaint purports to state a claim for tortious
                               6 interference.    Plaintiff alleges that Paradigm tortiously interfered with her “business
                               7 expectation to provide services to Adolescent” and harmed her business by damaging her
                               8 reputation in “Scottsdale and surrounding communities” (Am. Compl., ¶121).                    As
                               9 addressed above, the state court terminated Plaintiff’s business relationship with the
                              10 Adolescent after reading the Letter (Id., ¶76), and the litigation privilege bars any claim for
                              11 tortious interference with Plaintiff’s business relationship with the Adolescent.
                              12          To the extent that Plaintiff alleges that Paradigm harmed her reputation and thus
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 tortiously interfered with a business expectancy she had with the community at large, she
                              14 has failed to state a claim for tortious interference. Specifically, stating a claim for tortious
                              15 interference requires Plaintiff to plead, among other things, the following three elements:
                              16 “(1) existence of a valid contractual relationship; (2) knowledge of the relationship on the
                              17 part of the interferor; . . . and [3] resultant damage to the party whose relationship has been
                              18 disrupted . . . .” See, e.g., Safeway Ins. Co. v. Guerrero, 106 P.3d 1020, 1025 (Ariz. 2005);
                              19 see also Wagenseller v. Scottsdale Memorial Hospital, 710 P.2d 1025, 1041 (Ariz. 1985)
                              20 superseded by statute on other grounds. The amended complaint does not sufficiently
                              21 plead these elements.
                              22          First, Plaintiff’s allegation that Paradigm injured her reputation which, in turn,
                              23 harmed her business opportunities in Scottsdale and the surrounding communities (Am.
                              24 Compl., ¶121) does not allege the requisite actual and identifiable contract or business
                              25 relationship. See, e.g., Dube v. Likins, 167 P.3d 93, 100-01 (Ariz. App. 2007) (collecting
                              26 decisions) (“Dube also has failed to allege that he had a valid business expectancy.
                              27 Although the tort of tortious interference with a business expectancy covers situations that
                              28 the tort of intentional interference with a contract does not, the former has only been

                                                                                 15
                                    Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 16 of 19



                               1 available in those situations where the plaintiff can identify the specific relationship with
                               2 which the defendant interfered.”); Thermolife International, LLC v. Gaspari Nutrition,
                               3 Inc., 871 F.Supp.2d 905, 912 (D. Ariz. 2012) (quoting Dube, 167 P.3d 93) (“A plaintiff
                               4 must be able to ‘identify a specific relationship with which the defendant interfered’ to
                               5 state a plausible claim for relief; the speculative hope of a business expectancy is not
                               6 enough.”).
                               7         Second, because Plaintiff has failed to identify the specific relationships with which
                               8 Paradigm supposedly interfered, she has necessarily failed to plead the element that
                               9 requires Paradigm to have knowledge of those specific relationships.
                              10         Third, Plaintiff characterizes her injury in this regard as a damaged reputation in
                              11 various communities (Am. Compl., ¶120) (“Defendants tortiously interfered with my
                              12 business relations. Defendants knew . . . that my business depended upon my reputation
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 in Maricopa Family Court, Scottsdale, and surrounding communities.”). This allegation
                              14 does not support a claim for tortious interference because that tort “redresses injury
                              15 sustained through tortious interference with a specific business relationship;” whereas
                              16 “[d]efamation . . . redresses damages associated with general harm to reputation caused by
                              17 published defamatory statements.” See Stoyanoff v. Crocodiles Not Waterlillies, L.L.C.,
                              18 2012 WL 13024085, at *10 (D. Ariz. Feb. 16, 2012) (citing Dube, 167 P.3d at 102-03).
                              19 Thus, the claim for tortious interference – which Plaintiff frames as relating to a harm to
                              20 her reputation in certain communities – is a miscast claim for defamation and is duplicative
                              21 of her claim for defamation per se.
                              22         Plaintiff’s claim for tortious interference should be dismissed with prejudice.
                              23                                    III.   CONCLUSION
                              24         For these reasons, the amended complaint should be dismissed with prejudice
                              25
                              26
                              27
                              28

                                                                               16
                                   Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 17 of 19



                               1       DATED this 24th day of August, 2020.
                               2
                               3                                      BALLARD SPAHR LLP
                               4
                               5                                      By: /s/ Daniel A. Arellano
                                                                          David J. Bodney
                               6                                          Daniel A. Arellano
                               7                                          1 East Washington Street, Suite 2300
                                                                          Phoenix, AZ 85004
                               8
                                                                      and
                               9
                                                                      HOLLAND & KNIGHT LLP
                              10
                              11                                      By: /s/ Scott D. Ponce
                              12                                          Scott D. Ponce
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004




                                                                          Benjamin A. Taormina
     Ballard Spahr LLP




                              13                                          701 Brickell Avenue, Suite 3300
                              14                                          Miami, FL 33131

                              15                                            Attorneys for Defendant Paradigm
                                                                            Treatment Center, LLC
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28

                                                                        17
                                    Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 18 of 19



                               1                                 LRCiv 12.1(c) Certification
                               2         Pursuant to LRCiv 12.1(c), Defendant Paradigm Treatment Center, LLC
                               3 (“Paradigm”) hereby certifies, by its undersigned counsel, that before filing this Motion to
                               4 Dismiss, Paradigm notified Plaintiff of the issues asserted in the Motion, and the parties
                               5 were unable to agree that the pleading was curable in any part by a permissible amendment
                               6 offered by the Plaintiff.
                               7
                               8         DATED this 24th day of August, 2020.
                               9
                                                                            BALLARD SPAHR LLP
                              10
                              11
                                                                            By: /s/ Daniel A. Arellano
                              12                                                David J. Bodney
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004




                                                                                Daniel A. Arellano
     Ballard Spahr LLP




                              13                                                1 East Washington Street, Suite 2300
                              14                                                Phoenix, AZ 85004

                              15                                            and

                              16                                            HOLLAND & KNIGHT LLP

                              17
                              18                                            By: /s/ Scott D. Ponce
                                                                                Scott D. Ponce
                              19                                                Benjamin A. Taormina
                                                                                701 Brickell Avenue, Suite 3300
                              20                                                Miami, FL 33131
                              21
                                                                                  Attorneys for Defendant Paradigm
                              22                                                  Treatment Center, LLC
                              23
                              24
                              25
                              26
                              27
                              28

                                                                              18
                                    Case 2:20-cv-01466-GMS Document 16 Filed 08/24/20 Page 19 of 19



                               1                               CERTIFICATE OF SERVICE
                               2        I hereby certify that on the 24th day of August 2020, I electronically transmitted the
                                 foregoing document to the U.S. District Court for the District of Arizona Clerk’s Office
                               3 using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all
                                 CM/ECF registrants.
                               4
                                        I further certify that a copy of the foregoing was sent via email and U.S. mail this
                               5 same date to:
                               6 Shanna Sadeh
                                 13951 N. Scottsdale Rd. #123
                               7 Scottsdale, AZ 85254
                                 doctorsadeh@insideoutadvocate.org
                               8 Pro Se Plaintiff
                               9 Michele G. Thompson
                                 Udall Law Firm, LLP
                              10 4801 E. Broadway Blvd., Suite 400
                                 Tucson, Arizona 85711-3638
                              11 mthompson@udalllaw.com
                                 Counsel for Defendants Chelsea Neumann, M.D.
                              12 and Chelsea Neumann, M.D., Inc.
1 E. Washington, Suite 2300
 Telephone: 602.798.5400
  Phoenix, Arizona 85004
     Ballard Spahr LLP




                              13 By:/s/ Daniel A. Arellano
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28

                                                                               19
